DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (hereinafter Watanabe – US Doc. No. 20160179259).
Regarding claim 1, Watanabe discloses a touch panel (see paragraph 70; see also Figure 1A) having dummy pattern (see paragraphs 0126 and 0128), comprising: a first metal nanowire layer (Figure 7A, element 31a; see also paragraph 0135), comprising: a plurality of first electrode wires extending along a first direction and spaced apart from each other along a second direction (Figure 7a, element 31a – vertical portions of 31a running in the y-direction – note that they are spaced apart in the x-direction), wherein the first direction is perpendicular to the second direction (x vs y axis or horizontal vs vertical); a plurality of first axial wires extending along the second direction and spaced apart from each other along the first direction (horizontal portions of 31a running in the x-direction – 
It would have been obvious to combine the nanowire electrode pattern as disclosed by Watanabe with the use of an electrically insulated dummy pattern electrode in the etched space between electrodes as also disclosed by Watanabe, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 14, Watanabe discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the first electrode wires and the second electrode wires are strip electrode wires (as shown in Figures 1B and 7A).
.

Allowable Subject Matter
Claims 2-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694